17‐4142‐cv 
Pipefitters Union Local 537 Pension Fund v. American Express Co. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER 
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.    WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).   
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
 
              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 8th day of May, two thousand nineteen. 
 
PRESENT:        AMALYA L. KEARSE, 
                RICHARD C. WESLEY, 
                DENNY CHIN, 
                          Circuit Judges. 
 
-------------------------------------x
 
PIPEFITTERS UNION LOCAL 537 PENSION 
FUND, 
                Plaintiff‐Appellant, 
 
PLUMBERS & STEAMFITTERS LOCAL 137 
PENSION FUND, individually and on behalf 
of all others similarly situated, 
                      Plaintiff, 
 
                                    v.                                  17‐4142‐cv 
 
AMERICAN EXPRESS COMPANY, KENNETH 
I. CHENAULT, JEFFREY C. CAMPBELL, 
                 Defendants‐Appellees. 
 
-------------------------------------x
FOR PLAINTIFF‐APPELLANT:                         THOMAS A. DUBBS, Labaton 
                                                 Sucharow LLP, New York, New York; 
                                                 Samuel H. Rudman, Douglas S. Wilens, 
                                                 Robbins Geller Rudman & Dowd LLP, 
                                                 Melville, New York, and Boca Raton, 
                                                 Florida. 
 
FOR DEFENDANTS‐APPELLEES:                        STEPHEN L. ASCHER (Richard F. 
                                                 Ziegler, Jeremy H. Ershow, on the brief), 
                                                 Jenner & Block LLP, New York, New 
                                                 York. 
 
              Appeal from a judgment of the United States District Court for the 

Southern District of New York (Gardephe, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.   

              Plaintiff‐appellant Pipefitters Union Local 537 Pension Fund (ʺPipefittersʺ) 

appeals the district courtʹs November 28, 2017 judgment dismissing its amended 

complaint (the ʺComplaintʺ), alleging that defendants‐appellees American Express 

Company and two of its executives (collectively, ʺAmExʺ) violated federal securities 

laws.    By memorandum opinion and order entered September 30, 2017, the district 

court granted AmExʹs motion to dismiss the Complaint pursuant to Rule 12(b)(6) of the 

Federal Rules of Civil Procedure.    We assume the partiesʹ familiarity with the 

underlying facts, the procedural history of the case, and the issues on appeal. 

              The Complaint concerns AmExʹs co‐branding agreement with Costco 

Canada (the ʺCostco Canada Agreementʺ), the non‐renewal of which was announced in 



                                            2
September 2014, and its separate co‐branding agreement with Costco United States (the 

ʺCostco U.S. Agreementʺ), the non‐renewal of which was announced in February 2015.   

In relevant part, the Complaint asserts that AmEx violated the securities laws by 

making (1) ʺmaterially false and misleading statements concerning the renewal of the 

Costco U.S. Agreementʺ and (2) ʺmaterially false and misleading statements contrasting 

the Costco Canada Agreement [with] the Costco U.S. Agreement, which [AmEx] had a 

duty to update.ʺ    J. Appʹx at 65‐69 (capitalizations omitted).    Pipefitters argues that the 

district court erred in dismissing these claims.1   

              ʺWe review the grant of a motion to dismiss de novo, accepting as true all 

factual claims in the complaint and drawing all reasonable inferences in the plaintiffʹs 

favor.ʺ    Singh v. Cigna Corp., 918 F.3d 57, 62 (2d Cir. 2019) (internal quotation marks 

omitted).    To avoid dismissal of a cause of action under Section 10(b) of the Securities 

Exchange Act of 1934, a complaint must plausibly allege ʺ(1) a material 

misrepresentation (or omission); (2) scienter, i.e., a wrongful state of mind; (3) a 

connection with the purchase or sale of a security; (4) reliance; (5) economic loss; and (6) 

loss causation.ʺ    Id. (internal quotation marks and alteration omitted). 

              A misrepresentation is material if (1) ʺthere is a substantial likelihood that 

a reasonable person would consider it important in deciding whether to buy or sell 

shares of stockʺ and (2) it ʺsignificantly altered the total mix of information made 



  
1    Pipefitters does not appeal the dismissal of the other causes of action contained in the 
Complaint. 

                                               3
availableʺ to a reasonable investor.    Id. at 63 (internal quotation marks omitted).    The 

statement must be misleading, ʺevaluated not only by literal truth, but by context and 

manner of presentation.ʺ    Id. (internal quotation marks omitted).    ʺOn a motion to 

dismiss, a complaint may not be properly dismissed unless the misstatements are so 

obviously unimportant to a reasonable investor that reasonable minds could not differ 

on the question of their importance.ʺ    IBEW Local Union No. 58 Pension Tr. Fund & 

Annuity Fund v. Royal Bank of Scotland Grp., PLC, 783 F.3d 383, 390 (2d Cir. 2015) 

(internal quotation marks omitted). 

I.     Duty to Update 

              On September 18, 2014, Bloomberg reported that the Costco Canada 

Agreement would not be renewed.    The article quoted an AmEx representative as 

saying, ʺThis is very specific and exclusive to Canada.    There are separate contracts for 

AmExʹs U.S. Costco Relationship.ʺ    J. Appʹx at 68.2    On October 15, 2014, AmEx held a 

conference call, during which AmExʹs Senior Vice President and Chief Financial Officer 

Jeffrey Campbell reiterated: 

              [W]e have separate agreements with Costco in each of the several 
              markets where we maintain a partnership, and have a longer and 
              more significant relationship with Costco in the US, dating back 
              over 15 years.    As with any long‐term partnership, we work with 
              Costco on an ongoing basis to find ways to drive value for both 
              parties going forward, never losing sight of the fact that we are 
              serving the same customers. 




2     The alleged misstatements are drawn from the Complaint.    Emphases are omitted 
throughout. 

                                              4
Id.    Pipefitters contends that these statements implied the continuation of the Costco 

U.S. Agreement and became false and misleading and triggered a duty to update when 

the prospects of renewal of the Costco U.S. Agreement deteriorated ‐‐ that is, when 

Costco likened AmEx to a ʺketchupʺ supplier and described AmEx as ʺjust another 

vendor.ʺ    Id. at 32 (ʺIf I can get cheaper ketchup somewhere else, I will.ʺ).    On 

February 12, 2015, AmEx issued a press release confirming that the Costco U.S. 

Agreement would expire in 2016. 

               ʺA duty to update may exist when a statement, reasonable at the time it is 

made, becomes misleading because of a subsequent event.ʺ    In re Intʹl Bus. Machs. Corp. 

Sec. Litig., 163 F.3d 102, 110 (2d Cir. 1998).    There is, however, ʺno duty to update vague 

statements of optimism or expressions of opinion,ʺ ʺstatements [that] are not material,ʺ 

or statements that are ʺnot forward looking and do[] not contain some factual 

representation that remains ʹaliveʹ in the minds of investors as a continuing 

representation.ʺ    Id. 

               The district court correctly concluded that AmEx was under no duty to 

update the October 15, 2014 statements as a matter of law because they concerned only 

existing facts that were not forward looking.    Pipefitters argues that the statements had 

a ʺforward intent and connotation.ʺ    Appellantʹs Br. at 19‐20 (quoting Backman v. 

Polaroid Corp., 910 F.2d 10, 17 (1st Cir. 1990) (en banc)).    Its reliance on Backman is 

misplaced.    There, the First Circuit held that ʺ[e]ven if forward‐looking, [the statement] 



                                               5
remained precisely correctʺ and thus did not trigger a duty to update.    910 F.2d at 17.   

The same is true of the statements here.    It was and remained true after the ʺketchupʺ 

comment that the Costco Canada Agreement was ʺvery specific and exclusive to 

Canada,ʺ that ʺ[t]here [were] separate contracts for AmExʹs U.S. Costco relationship,ʺ 

and that AmEx had a ʺlonger and more significant relationship with Costco in the US, 

dating back over 15 years.ʺ    J. Appʹx at 68.    Campbellʹs statement that AmEx ʺwork[s] 

with Costco on an ongoing basis to find ways to drive value for both parties going 

forward,ʺ id., was at worst an ʺexpression[] of . . . corporate optimism,ʺ which ʺ[did] not 

give rise to securities violations,ʺ Rombach v. Chang, 355 F.3d 164, 174 (2d Cir. 2004).    To 

the extent these statements implicitly downplayed the risk that the non‐renewal of the 

Costco Canada Agreement foretold the non‐renewal of the Costco U.S. Agreement, such 

a connotation was ʺnot sufficiently concrete, specific or material to impose a duty to 

update.ʺ    In re Intʹl Bus. Machs. Corp. Sec. Litig., 163 F.3d at 110; see also In re Time Warner 

Inc. Sec. Litig., 9 F.3d 259, 267 (2d Cir. 1993).    For these reasons, the district court 

correctly concluded that AmEx had no duty to update and dismissed the claim. 

II.    Materially Misleading Statements 

               On January 21, 2015, AmEx held its fourth quarter 2014 earnings call.   

Responding to a question about when investors ʺmight hear on the Costco U.S. deal,ʺ 

Campbell responded: 

               Well, I appreciate the question.    Costco is a very important and 
               long‐term partner of ours.    Our U.S. relationship goes back to the 
               1990s.    We think weʹve been great partners and have created a lot 


                                                6
              of value for their members, our [c]ard [m]embers and for both 
              companies.    I would point out to you that I donʹt think weʹve said 
              anything about any ongoing discussions weʹre having with 
              Costco.    Obviously, with very important partners we are always 
              working every day to evolve the relationship to make it better and 
              frankly to make sure itʹs working for both parties.    You can 
              presume weʹre doing that with Costco as weʹre doing it with all of 
              our partners at any time and if and when we have any news as we 
              did with Delta, which we chose to renew early, we would 
              certainly tell you. 
               
J. Appʹx at 44.    Pipefitters alleges that these statements amount to a denial ʺthat AmEx 

was making any special efforts with respect to the Costco U.S. Agreement,ʺ which 

purportedly ʺwas misleading because it signaled that there were no active, ongoing 

negotiations with Costco concerning renewal of the Costco U.S. Agreement.ʺ   

Appellantʹs Br. at 23‐24.    In fact, according to the Complaint and documents 

incorporated by reference, AmEx and Costco had begun preliminary negotiations at 

least two months earlier. 

              The district court correctly concluded that no reasonable investor could 

have found Campbellʹs statements false, misleading, or incomplete.    Campbell did not 

state that no negotiations with Costco were underway nor did he state that AmEx was 

only working with its partners on routine matters.    He instead told investors that they 

could ʺpresumeʺ that AmEx was working with its ʺvery important partners . . . every 

day to evolve the relationship to make it better.ʺ    J. Appʹx at 44.    And he prefaced this 

vague statement by noting that he did not ʺthink [AmEx has] said anything about any 

ongoing discussions [it was] having with Costco.ʺ    Id.    Moreover, Campbellʹs reference 



                                               7
to the early renewal of its co‐branding agreement with Delta, which AmEx did not 

discuss until a renewal was announced, only confirmed that AmEx would not comment 

on renewal negotiations with Costco while such negotiations were underway.    See id. 

(ʺ[I]f and when we have any news as we did with Delta, . . . we would certainly tell 

you.ʺ).    No reasonable investor could have interpreted these statements as denying the 

existence of any ongoing renewal discussions with Costco.    Thus, the district court 

properly granted AmExʹs motion to dismiss. 

                                      *      *      * 

              We have considered all of Pipefittersʹs remaining arguments and find 

them to be without merit.    For the foregoing reasons, the judgment of the district court 

is AFFIRMED.     

                                           FOR THE COURT:   
                                           Catherine OʹHagan Wolfe, Clerk of Court 




                                             8